Citation Nr: 1820424	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a cervical spine fracture with quadriparesis.    

2.  Entitlement to a higher initial disability rating in excess of 30 percent for the service-connected acquired psychiatric disorder.  

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1954 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the RO in Atlanta, Georgia, which implements the Board's July 2011 decision granting service connection for an acquired psychiatric disorder.  The July 2011 rating decision, in implementing the Board's July 2011 decision, assigned a 30 percent initial rating for the acquired psychiatric disorder, effective December 29, 2004.  In a May 2012 notice of disagreement, the Veteran disagreed with the 30 percent initial rating assigned by the RO.  An August 2012 rating decision denied reopening of service connection for residuals of a cervical spine disorder, and a January 2015 rating decision denied SMC.   

As the Veteran disagreed with the initial rating assigned following service connection for an acquired psychiatric disorder, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The issues of a higher initial rating for an acquired psychiatric disorder and entitlement to SMC based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  An unappealed July 2011 Board decision denied service connection for residuals of a cervical spine fracture, finding no evidence of record linking any cervical spine disorder to service (no nexus).  

2.  The evidence received since the July 2011 Board decision does not relate to an unestablished fact of a nexus to service that is necessary to substantiate the claim for service connection for residuals of a cervical spine disorder.   


CONCLUSIONS OF LAW

1.  The July 2011 Board decision denying service connection for residuals of a cervical spine disorder was final when issued.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Evidence received since the July 2011 Board decision is not new and material to reopen service connection for residuals of a cervical spine disorder.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In June 2012, a VCAA notice informed the Veteran of the evidence generally needed to support the appeal for service connection, what constitutes new and material evidence, why service connection for residuals of a cervical spine disorder was denied and what new and material evidence would be necessary to reopen the claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The June 2012 VCAA notice was issued to the Veteran prior to the August 2012 rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A; 
 38 C.F.R §§ 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for Cervical Spine Disorder

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

An unappealed July 2011 Board decision, in pertinent part, denied service connection residuals of a cervical spine fracture with quadriparesis on the basis that the disorder was not incurred in or caused by service (no nexus).  The July 2011 Board decision also noted numerous post-service VA and private treatment records reflecting a post-service lake-diving accident in 1964, which caused an cervical spine fracture and immediate quadriparesis when the neck struck the bottom of a lake.  The July 2011 Board decision also noted a post-service July 1964 VA hospital summary reflecting protrusion of the vertebral discs C6 and C5, and contusion of the cervical spinal cord treated with surgery with removal of the protruded disc and spinal fusion between C5 and C7 with quadriparesis due to the fracture sustained from the lake-diving accident.  

The pertinent evidence of record at the time of July 2011 Board decision includes VA and private treatment records, VA and private medical opinions, service treatment records, testimony at an October 2007 Board videoconference hearing, and the Veteran's lay statements.  The July 2011 Board decision denying service connection for a cervical spine disorder was final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104;
38 C.F.R. § 20.1100. 

The Board has reviewed the evidence of record received since the July 2011 Board  decision, to include numerous VA treatment records reflecting symptoms of neck pain, and finds that it does not qualify as new and material evidence to warrant reopening of service connection for residuals of a cervical spine fracture with quadriparesis.  

While the Veteran, in a May 2012 claim to reopen, again requested service connection for a "residuals of cervical spine fracture with quadriparesis" and, in a July 2013 notice of disagreement, disputed the denial of the claim to reopen service connection for residuals of a cervical spine disorder, the Veteran has not submitted any additional evidence  tending to establish that the claimed cervical spine fracture with quadriparesis was incurred in or caused by service (the basis for the July 2011 Board denial).  In addition, while numerous VA treatment records reflect neck pain and treatment for residuals of cervical spine fracture with quadriparesis, the evidence is not "new" because it is redundant of evidence already considered by VA in the final July 2011 Board denial.  The Board considered the Veteran's general contentions that a cervical spine disorder was related to active service in the original denial of service connection as detailed in the July 2011 Board decision.  

Other than the evidence discussed above, the evidence associated with the claims file subsequent to the July 2011 Board decision does not include any additional evidence relevant to a cervical spine disorder and service, including no medical opinion relating residuals of cervical spine fracture with quadriparesis to service.  The material question is whether residuals of a cervical spine fracture is related to service; there is no new evidence suggesting that nexus.  Under these circumstances, the Board finds that new and material evidence to reopen service connection for residuals of a cervical spine disorder has not been received.  As such, the Board's July 2011 decision remains final, and the appeal to reopen must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for residuals of a cervical spine disorder is denied. 


REMAND

Initial Rating for Psychiatric Disorder 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
There remains some question as to the severity of the service-connected acquired psychiatric disorder.  First, April 2014 and July 2014 VA treatment records reflect the VA examiner assessed orientation in all spheres, intact memory, clear and coherent speech, normal judgment, and relevant thought process and content.  

A December 2016 VA treatment record reflects the Veteran reported receiving a divinity degree. The VA examiner assessed normal speech, orientation in all spheres, and a logical and linear thought process.  

A January 2017 VA treatment record reflects the Veteran reported that it was "wonderful" to be alive and that she was in good spirits, and denied both depressed mood and anxiety.  In addition, various VA treatment records also reflect that the Veteran has been wheelchair-bound since 1964 due to the non-service-connected residuals of a cervical spine fracture with quadriparesis.

Alternatively, a September 2017 private examination report reflects the private examiner assessed depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous depression, impairment of short term and long term memory, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, inability to establish and maintain effective relationships, inability to perform activities of daily living, gross impairment of thought process, and intermittently illogical, obscure, or irrelevant speech.  The September 2017 private examiner also opined that the service-connected acquired psychiatric disorder manifested as occupational and social impairment with deficiencies in most areas.  

As noted above, various VA treatment records and the September 2017 private examination report reflect conflicting clinical findings and reports of symptoms.  Based on the above, the Board finds that an additional VA examination would aid in assessing the severity of the service-connected acquired psychiatric disorder, and whether, if possible, differentiation between the symptomatology of the acquired psychiatric disorder from any non-service connected disorder, to include any symptoms associated with the residuals of a cervical spine disorder.  As such, the Board finds that a remand to obtain a new VA psychiatric examination is warranted. 

SMC based on Aid and Attendance 

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a) (2017).  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).  In this case, the only service-connected disability is the acquired psychiatric disorder, initially rated as 30 percent disabling.  

The issue of entitlement to SMC is inextricably intertwined with the remanded initial rating issue, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, entitlement to SMC is remanded to the AOJ for readjudication after all development related to the issue of a higher initial rating for an acquired psychiatric disorder issue is completed.  

Treatment Records 

Additionally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the acquired psychiatric disorder.  Further, the AOJ should attempt to obtain any outstanding VA treatment records.  

Accordingly, the issues of a higher initial rating for an acquired psychiatric disorder and entitlement to SMC are REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  Contact the Veteran and request information as to any private treatment received for any psychiatric disorder.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the acquired psychiatric disorder, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2017).

2.  Associate with the record all VA treatment records pertaining to the treatment of the acquired psychiatric disorder, not already of record.   

3.  Schedule a VA mental health examination to assist in determining the severity of the acquired psychiatric disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  






The examiner should confirm review of the record, to include the September 2017 private examination report, which appears to be inconsistent with various VA treatment records, to include VA treatment records from January 2017, July 2014, and April 2014. 

The examiner should provide the following opinions:

A)  Can the symptoms of any non-service-connected disorder, to include the residuals of a cervical spine fracture with quadriparesis, be differentiated from the symptoms of the service-connected acquired psychiatric disorder?  If so, please specifically differentiate each of the symptoms. 

Are the following symptoms due to the service-connected PTSD with depression?:  memory loss, panic attacks more than once a week, near-continuous depression, impairment of short term and long term memory, impaired abstract thinking, disturbances of motivation and mood, inability to establish and maintain effective relationships, inability to perform activities of daily living, gross impairment of thought process, and intermittently illogical, obscure, or irrelevant speech. 

B)  If symptoms of any non-service-connected disorder, to include the residuals of a cervical spine fracture with quadriparesis, can be differentiated from the service-connected PTSD with depression, what has been the overall degree of severity of symptoms and/or level of social and occupational impairment caused by only the service-connected PTSD with depression?   
4.  Then readjudicate the remaining issues on appeal.  If the benefit sought remains denied, the Veteran and representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


